

target1744992v2exhibi_image1.gif [target1744992v2exhibi_image1.gif]


July 11, 2016

Timothy R. Baer
    


Re:    Advisory Role




Dear Tim,


Congratulations on your retirement! We are grateful you’re willing to help
transition your responsibilities to your successor, and continue your
involvement with key strategic initiatives.


As we’ve discussed, you will continue to receive your current base salary,
target bonus opportunity and remain eligible for your current benefits while
serving in an advisory role. I would also like to confirm your continued
eligibility for Target’s Income Continuance Policy (“ICP”) until the Human
Resources & Compensation Committee approves the payout of certain compensation
items, currently scheduled for March 2017, at which point you will no longer be
eligible for the ICP.


We appreciate your dedication to Target, and all you’ve accomplished during your
time here. We wish you the very best in this next phase.


Sincerely,


/s/ Stephanie Lundquist


Stephanie Lundquist
Executive Vice President & Chief Human Resources Officer
Target Corporation




Agreed to by:
/s/ Timothy R. Baer
Timothy R. Baer


